REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to a cell observation apparatus and method for forming an image of a cultured cell by an image formation optical system and observing the image.

Prior art for was found for the claims as follows:
Re. Claim 1,
Sueki et al., (US 2017/0003490 A1) disclose the following limitations: 
A cell observation apparatus (Sueki: Abstract; Fig. 1, element 1.) comprising: an image formation optical system (130) that forms an image of a cell cultured in a culture vessel (Sueki: Fig. 1; [0024]-[0033]; An imaging optical system 130 forms an image of a cell cultured in a culture vessel, such as a well plate W.); 
an imaging unit (13) that receives the image formed by the image formation optical system (130) and captures the image of the cell (Sueki: Figs. 1, 4; [0024]-[0033], [0037], [0048]-[0050]; The imager 13 receives the image formed by the imaging optical system 130 and captures an image of the cell.); and 
a processor (141) configured to 
control a scanning range of a focal position of the image formation optical system (Sueki: Figs. 1, 4; [0027], [0048], [0049]; CPU 141 uses controller 14 to control a scanning or imaging range of a focal position of the optical system 130.) and acquire information relating to a thickness of the cell from a placement surface in the culture vessel (Sueki: Figs. 1, 4; [0024]-[0033], [0037], [0048]-[0050], [0074]; The controller 14 operates imager 13 to acquire information relating to a thickness of the cell from a placement surface in the culture vessel W.); 
wherein the processor (141) is further configured to 
set an initial scanning range (S102) of the focal position for the cell based on the information relating to the thickness (Sueki: Figs. 1, 4; [0048]-[0050], [0074]; The controller 14 sets an initial scanning range S102 of the focal position for the cell based on the information relating to the thickness (i.e., size) of the cell.);
control the image formation optical system (130) to form an image of the cell at each of a plurality of the focal positions within the set initial scanning range (Sueki: Figs. 1, 4; [0024]-[0033], [0048]-[0050], [0074]; The controller 14 controls the imaging optical system 130 to form an image of the cell at each of a plurality of the focal positions within the set initial scanning range S102.);
subsequently acquire the image captured by the imaging unit for each of the plurality of focal positions (Sueki: Figs. 1, 4; [0024]-[0033], [0048]-[0050], [0074]; Subsequently acquires the image captured by the imager 13 for each of the plurality of focal positions until reaching an end imaging position.); 
estimate the thickness of the cell (Sueki: Figs. 1, 4; [0074]; Estimates the thickness of the cell.); 
update a scanning range (S105) of the focal position initially set to be positioned within a range of the estimated thickness of the cell excluding the scanning range initially set in a thickness direction of the cell (Sueki: Figs. 1, 4; [0024]-[0033], [0048]-[0050], [0074]; As seen in figure 4, the initial scanning range S102 is updated based on the estimated thickness of the cell. The estimated thickness of the cell is described in paras. [0050], [0074]. For example the imager 13 described in paras. [0027], [0029]-[0033], [0048]-[0050] starts at S102 and then moves by a predetermined interval in a variable range [i.e., scanning range] for multiple focal positions of the estimated cell thickness [i.e., several μm to several tens of μm] in XYZ directions [i.e., Z-direction = thickness direction] which includes a thickness direction of the cell until the imager 13 reaches an end position, thus excluding the scanning range initially set.); 
control the image formation optical system (130) to form an image of the cell at each of the plurality of focal positions within the updated scanning range (Sueki: Figs. 1, 4; [0024]-[0033], [0048]-[0050], [0074]; Controls the imaging optical system (130) to form an image of the cell at each of a plurality of focal positions within the updated scanning range.); and 
acquire the image captured by the imaging unit (13) for each of the plurality of focal positions within the updated scanning range (Sueki: Figs. 1, 4; [0027], [0029]-[0033], [0048]-[0050]; Acquires the image captured by the imager 13 for each of the plurality of focal positions until within the updated scanning range at S105 until an end imaging position is reached.).
	Sieckmann et al., (EP 2381287 A1) disclose estimate the thickness of the cell based on the acquired image (Sieckmann: Paras. [0065]-[0066], [0072] disclose estimating the volume [i.e., thickness] of an object [i.e., cell] based on the acquired scan or image.);
update a scanning range within a range of the estimated thickness (Sieckmann: Paras. [0065]-[0066], [0072], [0106] disclose updating a scanning range within a range of the estimated surface or thickness using a precision scan.).

Re. Claim 20,
Sueki et al., (US 2017/0003490 A1) disclose the following limitations:
A cell observation method for forming an image of a cell cultured in a culture vessel by using an image formation optical system (130) and observing the formed image (Sueki: Abstract; Fig. 1.), 
the method comprising: 
acquiring information relating to a thickness of the cell from a placement surface in the culture vessel (Sueki: Figs. 1, 4; [0024]-[0033], [0037], [0048]-[0050], [0074]; The controller 14 operates imager 13 to acquire information relating to a thickness of the cell from a placement surface in the culture vessel W.);
setting an initial scanning range of a focal position for the cell based on the acquired information relating to the thickness (Sueki: Figs. 1, 4; [0048]-[0050], [0074]; The controller 14 sets an initial scanning range (S102) of the focal position for the cell based on the information relating to the thickness (i.e., size) of the cell.), and controlling the image formation optical system (130) to form an image of the cell at each of a plurality of focal positions within the set initial scanning range to be captured (Sueki: Figs. 1, 4; [0024]-[0033], [0048]-[0050], [0074]; The controller 14 controls the imaging optical system 130 to form an image of the cell at each of a plurality of the focal positions within the set initial scanning range S102.); and 
subsequently acquiring the image captured for each of the plurality of focal positions (Sueki: Figs. 1, 4; [0024]-[0033], [0048]-[0050], [0074]; Subsequently acquires the image captured by the imager 13 for each of the plurality of focal positions until reaching an end imaging position.), estimating a thickness of the cell (Sueki: Figs. 1, 4; [0074]; Estimates the thickness of the cell.), updating a scanning range of the focal position initially set to be positioned within a range of the estimated cell thickness excluding the scanning range initially set in a thickness direction of the cell (Sueki: Figs. 1, 4; [0024]-[0033], [0048]-[0050], [0074]; As seen in figure 4, the initial scanning range S102 is updated based on the estimated thickness of the cell. The estimated thickness of the cell is described in paras. [0050], [0074]. For example the imager 13 described in paras. [0027], [0029]-[0033], [0048]-[0050] starts at S102 and then moves by a predetermined interval in a variable range [i.e., scanning range] for multiple focal positions of the estimated cell thickness [i.e., several μm to several tens of μm] in XYZ directions [i.e., Z-direction = thickness direction] which includes a thickness direction of the cell until the imager 13 reaches an end position, thus excluding the initial set scanning range.), forming an image of the cell at each of a plurality of focal positions within the updated scanning range (Sueki: Figs. 1, 4; [0024]-[0033], [0048]-[0050], [0074]; The imaging optical system 130 forming an image of the cell at each of a plurality of focal positions within the updated scanning range.); and
acquiring the image captured by the image formation optical system (130) for each of the plurality of focal positions within the updated scanning range (Sueki: Figs. 1, 4; [0027], [0029]-[0033], [0048]-[0050]; Acquires the image captured by the imaging optical system 130 for each of the plurality of focal positions until within the updated scanning range at S105 until an end imaging position is reached.).
	Sieckmann et al., (EP 2381287 A1) disclose estimating the thickness of the cell based on the acquired image (Sieckmann: Paras. [0065]-[0066], [0072] disclose estimating the volume [i.e., thickness] of an object [i.e., cell] based on the acquired scan or image.);
updating a scanning range within a range of the estimated thickness (Sieckmann: Paras. [0065]-[0066], [0072], [0106] disclose updating a scanning range within a range of the estimated surface or thickness.). 

However, upon consideration of applicant’s arguments there is no reasoning to combine the applied references to arrive at the claimed invention.
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claims 1, 20] “… set[ting] an initial scanning range of the focal position for the cell based on the information relating to the thickness … update [updating] a scanning range of the focal position initially set to be positioned within a range of the estimated thickness of the cell excluding the scanning range initially set in a thickness direction of the cell …”.  These features are not found or suggested in the prior art.

Claims 1-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PEET DHILLON/Primary Examiner, Art Unit 2488
Date: 05-11-2021